21 F.3d 419
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Robert A. GILLIN, Plaintiff, Appellant,v.U.S. DEPARTMENT OF THE ARMY, Defendant, Appellee.
No. 93-1825.
United States Court of Appeals,First Circuit.
March 18, 1994

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW HAMPSHIRE
Robert A. Gillin on brief pro se.
Peter E. Papps, United States Attorney, and Gretchen Leah Witt, First Assistant U.S. Attorney, on brief for appellee.
Before Breyer, Chief Judge, Torruella and Selya, Circuit Judges.
D.N.H.
AFFIRMED.
Per Curiam.


1
Plaintiff brought a pro se action for declaratory relief under the Freedom of Information Act, 5 U.S.C. Sec. 552 ("FOIA"), claiming that the United States Army Corps of Engineers wrongfully denied him access to a number of documents which he asked to review relating to a construction permit issued by the Corps.  The district court granted summary judgment to the defendant on the ground that plaintiff had failed to raise a substantial issue relating to the reasonableness of the Corps' search for the documents requested.  Although plaintiff insisted that the Corps' files should contain additional documents, the Corps' detailed affidavits asserted that it had produced all documents relating to the subject permit and explained the absence of other documents.  The court observed that the crux of plaintiff's disagreement with the Corps apparently relates to his perception that the permit was improperly issued, a matter not reviewable under the guise of an FOIA action.  Reviewing the dismissal de novo, we agree with the district court's analysis and affirm substantially for the reasons set forth in Judge McAuliffe's thorough memorandum and order of May 28, 1993.  We also find no abuse of discretion in the district court's stay of discovery pending the outcome of the summary judgment motion.


2
Affirmed.